Citation Nr: 0404966	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-07 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right hand 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right arm 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a disorder of the 
right side of the head.

4.  Entitlement to service connection for hepatitis.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for a left knee 
disorder.

7.  Entitlement to service connection for a right hip 
disorder.

8.  Entitlement to service connection for a right leg 
disorder.
9.  Entitlement to service connection for a left shoulder 
disorder.  

10.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
right eye disorder based on Department of Veterans Affairs 
(VA) treatment in November 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to January 1946.  These matters are before the 
Board of Veterans' Appeals (Board) from rating decisions of 
August 2001 and January 2003 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
A hearing was held before a hearing officer at the RO in 
December 2002.  The veteran failed to report for a hearing 
scheduled to be held before a Veterans Law Judge in 
Washington, D.C. on November 20, 2003.

Although the RO also characterized the issue seeking service 
connection for hepatitis as a claim to reopen, the Board 
finds that it is more appropriately characterized as an 
original claim.  Specifically, in August 2001 the RO found 
that a November 1946 RO decision had previously denied 
service connection for subacute hepatitis, and that the 
veteran did not appeal this decision.  In January 1946 the 
veteran had submitted a claim seeking service connection for 
cholecystitis, and in November 1946 the RO denied service 
connection for "cholecystitis, acute, hepatitis, subacute".  
The November 1946 notice latter to the veteran informed him 
that service connection was denied for his "gall bladder" 
condition [cholecystitis].  As the veteran had neither 
claimed service connection for hepatitis in 1946, nor been 
informed that service connection for hepatitis was denied, 
the November 1946 rating decision was not a final decision as 
to a claim of entitlement to service connection for 
hepatitis.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

The RO provided general notice of the VCAA regarding all 
issues other than the claim under § 1151 in a letter in May 
2001.  The veteran was advised that the RO was still in the 
process of developing the claims.  A June 2001 follow-up 
letter provided updated information.  The rating decisions in 
August 2001 and in January 2003 and the Statement of the Case 
(SOC) and Supplemental SOC in February 2003 could liberally 
be construed as providing the veteran essential notice under 
the VCAA.  Nevertheless, the veteran has not received actual 
notice of the VCAA as it pertains to his § 1151 claim, and 
the notice regarding the other issues was neither specific as 
to each issue, nor in compliance with all the technical 
requirements in Court decisions interpreting notice 
provisions under the VCAA.  As the case is being remanded 
anyway, the opportunity presents itself for any notice 
deficiencies to be rectified.   

In January 2001 the veteran informed VA that he had been 
treated at the VAMC in Long Beach [California] from 1964 to 
1980, and at the VAMC in Roseburg and Portland [Oregon] from 
1980 to 1988.  While comprehensive review of the record shows 
that the RO sought to obtain medical records from the Long 
Beach facility in 1983 for the year 1981, and that records 
from this facility are of record beginning in 1980, records 
from this facility dated from 1964 to 1979 have not been 
specifically sought.  Likewise, while in 1983 the RO sought 
medical records from the VAMC in Roseburg for the year 1981, 
in the file are records for the years 1982 and 1983 only from 
this facility.  Finally, medical records  from the Portland 
VAMC do not appear to have ever been sought by VA.  Hence, 
the veteran has identified potentially relevant records, held 
by VA, which appear to be outstanding.  Further development 
for such records is mandated by the VCAA.  

Regarding the veteran's claim for to benefits under § 1151, 
he  claims that VA surgery in November 2001 [his August 2002 
claim also states the date as 1/15/01; the record reflects a 
procedure on 1/19/01] caused damage to his right eye.  
Bilateral ptosis repair, was performed at the Loma Linda, 
California VA outpatient clinic in November 2001.  The record 
includes a "procedure note" for that procedure, as well as 
for right eye ptosis repair at the same medical facility in 
May and in August 2002.  

What the record does not include is clear competent evidence 
as to whether or not the veteran actually has any additional 
disability due to the surgical procedure in November 2001.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be provided 
complete notice of the VCAA specifically 
as it pertains to each of his claims in 
full compliance with the Statutory 
provisions, implementing regulations, 
interpretative Court decisions, pertinent 
General Counsel opinions, etc.  He should 
have the opportunity to respond.  

2.  The RO should obtain complete medical 
records of the treatment afforded the 
veteran at the VAMC in Long Beach from 
1964 to 1979, the VAMC in Roseburg from 
1980 to 1981 and from 1984 to 1988, and 
at the VAMC in Portland from 1980 to 
1988.  If any such records are not 
available, it should be so certified.  

3.  If any records obtained tend to show 
a nexus between a claimed disability and 
the veteran's service, the RO arrange for 
any further development suggested by such 
evidence, including medical 
examination(s), as indicated.

4.  Inasmuch as the veteran's statements 
vary in the allegation as to what VA 
treatment he considers caused right eye 
disability, and a claim for benefits 
under § 1151 requires some specificity, 
the RO should ask him to clarify what 
specific VA treatment is the basis for 
his § 1151 claim, and to identify all 
health care providers that have treated 
him for right eye disability since the 
November 2001 eye surgery (or an earlier 
procedure, if his clarification lists 
such).  The RO should obtain complete 
treatment records, not already on file, 
from each health care provider 
identified.  

4.  The RO should then arrange for the veteran to 
be examined by an ophthalmologist to determine 
whether he has additional disability as a result of 
the treatment on which the veteran bases his § 1151 
claim.  The veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner must provide an opinion 
as to whether, as likely as not, the veteran now 
has additional right eye disability as a result of 
the implicated VA treatment (surgery).  The opinion 
should discuss such factors as right eye pathology 
present prior to the surgery, the propriety of the 
surgery itself, right eye pathology after the 
treatment in question, the effects of any 
intercurrent treatment/surgery, and the nature, 
etiology, and extent of all current eye pathology.  
The examiner should fully explain the rationale for 
the opinion given.   

5.  The RO should then readjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The purposes of this remand are to fulfill notice 
requirements and to assist the veteran in the development of 
his claims.  He has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky V. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


